Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 5/21/20. Claims 1-23 and 28 are pending and under examination.

Claim Objections
Claim 11 objected to because of the following informalities: the claim(s) currently use exemplary language (e.g. such as, optionally, preferably, in particular, etc.). Such language does not further limit the claim but potentially causes confusion over the claim scope. See MPEP § 2173.05(d) which states that “[d]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim". Therefore, exemplary language should either be positively recited as a claim limitation or removed from the claim altogether.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-23 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to any bispecific antibody that recognizes both OX40 and TnC. As such, the claim is directed to an antibody defined entirely by function (binding). See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
In this case, antibodies generally share certain characteristics such as Fc regions, hinge regions, or the claimed “light chain” and “heavy chain” variable regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (OX40 or TnC) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the 
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Chen (cited on form 892) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. 
See also Koenig (form 892), which provides a large mutation analysis study where every amino acid in both variable regions are substituted with every other amino acid. Looking at figure 1 of Koenig, the bottom half of each section (labeled VEGF) relates to the ability of the mutant to bind the original target, with blue meaning a reduced affinity and black meaning a complete loss of binding ability. In VH-CDR2, for example, mutating any given residue to cysteine, which is encompassed by the instant claims, resulted in reduced binding at 12 residues and a complete loss of binding at 5 residues. That is, at 100% of the positions, mutation to cysteine reduced or ablated the antibody’s ability to bind the target. Looking at a specific position, in 100% of the mutations of residue 55, binding was reduced (15/19) or eliminated (4/19). While residues 56-65 appear more tolerant of change, residues 50-55 are generally intolerant of change.
It is appreciated that Koenig is studying one specific antibody and there is no evidence that the instant antibodies would react in the same way; however, this is part of the problem. It is entirely unclear from the specification which residues of Applicant’s CDRs are tolerant or intolerant to change, and whether those tolerant positions are only tolerant to certain/conservative mutations. The fact that some residues tolerate mutation does not convey to the skilled artisan that Applicant knew which of the claimed 
Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. 
The specification discloses a small amount of highly related antibodies: seven OX40 antibodies and two TnC antibodies. However, as discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed. The disclosure of these specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions nor does it allow the skilled artisan to envisage the specific structure of such antibodies.
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”. This decision has precipitated guidance to the Office instructing that the portion of MPEP 2163 regarding the “newly characterized antigen test” (indicating a well-characterized antigen is sufficient to satisfy written description for antibodies which bind that antigen) should no longer be used and that contrary materials should not be relied upon as reflecting the current state of the law. 
	It is appreciated that certain claims do include at least one CDR, e.g., claim 5 defines the VH and VL as a percent identity to certain sequences, but still allows for mutations to the CDRs, while claim 6 fully defines one of the antibodies but fails to define any structure for the antibody which provides the second Candida sp. US 20170355756 (form 892) describes the same three CDRs in the heavy chain (C10-VH3) combined with a different light chain that binds human TDP-43. There is no evidence in the instant specification that a single CDR from one antibody placed in the context of two to five other CDRS from different antibodies would result in the required function, nor that a single chain is correlated to the required function when combined with any other chain. As such, the specification fails to set forth a structure-function correlation sufficient to claim all possible antibodies defined by function and one-three CDRs or alterations thereof.
This is also highlighted when comparing to the antibodies of US 20150196663 (form 892) to those of US 20150266947 (form 892). Both publications screened for antibodies using the same library of antibodies (Sheet’s library; ‘663 paragraphs 50, 69 and ‘947 paragraph 131). The six CDRs of ‘947 SEQ ID NO: 11 and reference scFv15 are aligned below:

    PNG
    media_image1.png
    848
    463
    media_image1.png
    Greyscale


The two antibodies share identical CDRs (e.g., CDR-L1), similar CDRs (e.g., CDR-H1, CDR-L2), and highly disparate CDR sequences (e.g., CDR-H3, CDR-L3). One could not envisage which portions of the CDRs are necessary to impart the claimed binding properties or which could be mutated without affecting such properties, nor does the instant specification provide guidance to this effect. As such, the disclosure of one antibody sequence does not convey possession of other antibodies with the same binding properties; possession of the precisely defined sequence of six CDRs for both portions of the antibody which provides specificity is required.
	Therefore, claims 1-23 and 28 do not meet the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11, 13-17, 19-23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourquin (US 20150010567; form 892) in view of Jensen (WO2013123061; IDS 5/21/20 citation 12). 
Regarding claim 1, Bourquin teaches a bispecific antibody molecule (claim 1). The first binding moiety is a binding domain that binds an antigen on CD8+ T-cells that does not naturally occur in or on CD8+ T-cells (claim 1), which is further disclosed wherein that antigen is selected from the members of CD-family (non-T-cell) antigens (claim 9). Bourquin teaches a limited number of such members and includes CD134, which is a known art synonym for OX40 (see, e.g., WO2013123061 p.6 L28).
Bourquin teaches that the second binding moiety of the bispecific antibody is one which binds a tumor-specific antigen naturally occurring on the surface of a tumor cell (claim 1), specifically disclosing tenascin as this antigen (claim 10).
Bourquin does not explicitly disclose a single embodiment with both the anti-OX40 specificity combined with Tenascin C specific antibody.
Nevertheless, one of ordinary skill in the art would have found it obvious to modify the bispecific antibody of Bourquin to be bispecific for OX40 and Tenascin C, thus making the claimed invention obvious. First, Bourquin provides a finite list of antigens for the first binding domain, that list including CD134, i.e., OX40. Thus, selecting the first binding moeity to be OX40 would have been obvious as Bourquin teaches specificity to OX40 achieves the goals and provides the benefits articulated by Bourquin. For the second binding moeity, Bourquin explicitly teaches tenascin as the anti-tumor specific antigen; tenascin and tenascin C are highly related yet ultimately different proteins. However, being that Bourquin teaches the rationale for including this specificity—to bind a tumor specific antigen—it would 
Finally, Bourquin teaches that the bispecific antibodies comprise heavy and light chains (e.g., paragraph 28), and thus instant claim 1 would have been obvious.
	Regarding claim 2, Bourquin teaches the inclusion of an Fc region (paragraph 24) and that such regions contain multiple subunits (paragraph 39). While not explicitly teaching that these subunits are “capable of stable association”, function is tied to structure and as the structural elements are anticipated, the functional elements are considered inherent absent evidence to the contrary.
	Regarding claim 11, Bourquin teaches the parts of the bispecific antibody may comprise IgG (paragraph 28); this makes selecting an individual element—such as the Fc region—to be IgG obvious. Jensen also explicitly teaches the Fc is IgG (p.17). 
	Regarding claim 13, Bourquin teaches the individual parts of the bispecific antibody (two Fab fragments connected to an Fc region, VL/VH connected to Fc region); moreover, it is noted that these parts and their instant arrangement is typical of the arrangement in antibodies/bispecific antibodies and Bourquin provides guidance and reference to multiple documents regarding standard construction of bispecific antibodies. Jensen also describes each “half” (each portion providing one of the specificities) as comprising two Vh and two Vl regions (p.17-18) as well as other arrangements of these parts (p.55). 
	Regarding claim 14, as above, this is a standard arrangement for a bispecific antibody and the individual parts are taught by Bourquin; arranging them according to general knowledge in the art would have been obvious. See also Jensen p. 17-18 and 55.
	Regarding claim 15, Bourquin teaches the antibody may be multivalent including tetravalent, e.g., have four binding (Fab) fragments (paragraph 22).
	Regarding claim 16, Bourquin and Jensen both teach the antibody comprising two heavy chains and two CH1 domains of a Fab fragment (see citations above) for each of the specificity regions, e.g., the OX40 specific portion of the antibody, as well as an Fc unit. Bourquin also teaches tetravalent portions directed to a single antigen (OX40), which would include four light chains comprising a VL and CL domain 
	Regarding claim 17, Bourquin/Jensen make obvious the VH/VL binding TnC obvious as above, as well as using two Fab fragments to achieve this as above; parts (a) and (b) are the same as in claim 16.
	Regarding claim 19, Bourquin teaches a polynucleotide encoding the bispecific antibody (abstract) as does Jensen (p.26).
	Regarding claim 20, Jensen teaches the nucleotide encoded in an expression vector (p.12) as does Bourquin (paragraph 31).
Regarding claim 21, Jensen teaches the nucleotide encoded in an expression vector in a host cell (p.13) as does Bourquin (paragraph 31).
Regarding claim 22, Jensen teaches a method of culturing the necessary cells for expressing the antibody (p.60); it would have been obvious to isolate those antibodies after production. Moreover, Bourquin teaches culturing such cells under appropriate conditions and recovering (isolating) the produced antibody (paragraph 108).
Regarding claim 23, Bourquin teaches combining the antibody into a medicament (pharmaceutical composition) comprising an excipient (paragraph 110) as does Jensen (p.36).
Regarding claim 28, Jensen teaches a method of treating disease using the antibody (claim 46) wherein the disease is cancer (p.63). Bourquin also teaches use of the antibody to treat cancer (claims 20, 27, 28).
Therefore, claims 1, 2, 11, 13-17, 19-23, and 28 would have been obvious.

Claims 1, 2, 11, 13-17, 19-23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourquin (US 20150010567) in view of Jensen (WO2013123061; IDS 5/21/20 citation 12) and further in view of Stamova (form 892) and Brinkmann (form 892). 
It is set forth above that the instant arrangement of the antibody parts represents no more than what was general knowledge regarding antibody construction at the time of filing, particularly in light of the guidance provided by Bourquin and Jensen. Additionally, both Stamova and Brinkmann are cited .

Claims 1, 2, 11-17, 19-23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourquin (US 20150010567) in view of Jensen (WO2013123061; IDS 5/21/20 citation 12) and further in view of Stamova, Brinkmann, Sampei (US 20190352387; form 892) and May (US 20160002357; form 892). 
Regarding claim 12, neither Bourquin nor Jensen teach modifications to the Fc region to promote association, though it is taught that the Fc regions be associated, particularly in light of Stamova/Brinkmann.
However, doing so would have been obvious. Sampei teaches that modifications to the Fc region may be beneficially introduced into multi-specific antibodies in order to promote the association (paragraphs 308-309). The teachings of May are similar, teaching heterodimeric antibodies may be “optimized to associate” via the same knob-in-hole technique taught by Sampei (paragraph 61).
Therefore, claims 1, 2, 11-17, 19-23, and 28 would have been obvious.

Claims 1, 2, 3, 11, 13-17, 19-23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourquin (US 20150010567) in view of Jensen (WO2013123061; IDS 5/21/20 citation 12) and further in view of Stamova, Brinkmann, and Ramakrishnan (US 20100291549; form 892).
Regarding claim 3, Bourquin and Jensen do not teach modifying the Fc region to reduce binding affinity to an Fc receptor. Nevertheless, it would have been obvious to do so. Ramakrishnan is also concerned with antibody therapy including bispecific antibodies (paragraph 332) and teaches such 
Therefore, claims 1, 2, 3, 11, 13-17, 19-23, and 28 would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649